Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13 and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Hiruta et al. (U.S. Patent Application Publication No. 2017/0261403), referred herein as Hiruta, in view of Kawano (U.S. Patent No. 10,901,405), referred herein as Kawano.
Regarding claim 1, Hiruta teaches a visualized data generation device comprising: circuitry configured to: acquire manufacturing data including one or more pieces of first data Yi (i = 1, ..., N where N is an integer of 1 or more) regarding a product state with respect to one product (para 25, lines 6-12; para 32, lines 1-8; para 47); analyze the first data Yi and derive a first index value with respect to each piece of the first data Yi (para 26, the last 5 lines; paras 33 and 43); and generate visualized data including at least one first analysis result display region for causing a display device to display information about the first index value (figs 5 and 6; para 63), in which: at least one of an amount of information and a priority is set for each of the at lease one first analysis result display region on the basis of the first index value, and a display form of the at least one first analysis result display region or a display form of information included in the at least one first analysis result display region is set on the basis of the at least one of the amount of information and the priority (figs 5 and 6; paras 43 and 68; para 74, lines 1-7; para 77, lines 1-4), and wherein the amount of information for each of the at least one first analysis result display region is related to whether the first index value is larger or smaller (para 54, lines 1-8; paras 55 and 63).
Hiruta does not explicitly teach that the amount of information is set to a larger amount when the first index value is larger and a smaller amount when the first index value is smaller.  Kawano teaches a data generation device comprising circuitry configure to acquire manufacturing data including pieces of first data, analyze the first data and derive a first index value, and generate visualized data including at least one first analysis result  (figs 3-5; col 1, lines 13-31; col 2, lines 1-11; col 6, line 1 and lines 53-59; col 7, lines 3-7), wherein an amount of information is set for the at least one first analysis result, and the amount of information for each of the at least one first analysis result is set to a larger amount when the first index value is larger and a smaller amount when the first index value is smaller (col 7, lines 13-16, 31-35, and 40-46).  It would have been obvious to one of ordinary skill in the art to utilize this connection between the index value and amount of information because as known in the art, and taught by Kawano, this provides an efficient improvement to abnormality diagnosis such that greater accuracy and stability in the manufacturing process can be attained (see, for example, Kawano, col 1, lines 45-62 and col 2, lines 19-25).
Regarding claim 2, Hiruta in view of Kawano teaches the visualized data generation device according to Claim 1, wherein the circuitry is configured to: derive first analysis data obtained by analyzing the first data Yi (Hiruta, paras 33 and 43; paras 47 and 55) and generate visualized data for causing the display device to display information about the first analysis data when the at least one of the amount of information and the priority set on the basis of the first index value satisfies a predetermined condition (Hiruta, para 43; paras 63 and 68).
Regarding claim 3, Hiruta in view of Kawano teaches the visualized data generation device according to Claim 1, wherein the first index value is a value representing an abnormality level of the first data Yi (Hiruta, paras 47 and 63; Kawano, col 1, lines 45-51; col 7, lines 31-35 and 47-50).
Regarding claim 4, Hiruta in view of Kawano teaches the visualized data generation device according to Claim 2, wherein the first analysis data includes a plurality of items (Hiruta, paras 47 and 69), and wherein the circuitry is configured to select an item to be displayed in the at least one first analysis result display region from the plurality of items in accordance with the set amount of information (Hiruta, figs 5 and 6; paras 66 and 68; para 74, lines 1-7).
Regarding claim 5, Hiruta in view of Kawano teaches the visualized data generation device according to Claim 1, wherein the visualized data is set so that at least a part of the first data Yi is hidden on the display device (Hiruta, fig 5; para 47; e.g. the “number of erroneous reports” and the “number of failed reports” are not displayed; para 66, the last 8 lines).
Regarding claim 6, Hiruta in view of Kawano teaches the visualized data generation device according to Claim 1, wherein the circuitry is configured to determine a display position of the at last one first analysis result display region in accordance with the priority of each of the at least one first analysis result display region (Hiruta, fig 6, display region 62; para 74; para 76, the last 7 lines; para 80, lines 1-8; para 81).
Regarding claim 7, Hiruta in view of Kawano teaches the visualized data generation device according to Claim 1, wherein the circuitry is configured to generate the visualized data for causing at least a part of the at least one first analysis result display region to be highlighted and displayed on the basis of the priority (Hiruta, fig 6, display region 62; para 74; para 80, the last 6 lines).
Regarding claim 8, Hiruta in view of Kawano teaches the visualized data generation device according to Claim 1, wherein the circuitry is configured to generate the visualized data in which the display form of the at least one first analysis result display region or the display form of the information included in the at least one first analysis result display region is adjusted on the basis of instruction information input by a user (Hiruta, fig 6; paras 75 and 76; para 80, lines 1-11).
Regarding claim 9, Hiruta in view of Kawano teaches the visualized data generation device according to Claim 8, wherein the circuitry is configured to: derive the first index value with respect to each of a plurality of pieces of the first data Yi (Hiruta, paras 33 and 43) and determine at least one of an amount of information and a priority of a first image to be displayed in each of the at least one first analysis result display region on the basis of a first index value selected in accordance with the user's operation from a plurality of first index values (Hiruta, paras 63 and 68; paras 75 and 76; para 80, lines 1-11; Kawano, col 7, lines 31-46).
Regarding claim 10, Hiruta in view of Kawano teaches the visualized data generation device according to Claim 1, wherein the first data includes information about a type of manufacturing process of the one product with respect to each product state (Hiruta, paras 32 and 33), and wherein the circuitry is configured to generate the visualized data in which a display position of the at least one first analysis result display region is changed when an operation of a user has been received so that display is performed in manufacturing process order (Hiruta, paras 74 and 75; para 76, lines 1-10; paras 77 and 80).
Regarding claim 11, Hiruta in view of Kawano teaches the visualized data generation device according to claim 10, wherein the circuitry is configured to generate the visualized data for causing more first analysis result display regions to be displayed when the operation of the user has been received so that the display is performed in the manufacturing process order than when the at least one first analysis result display region of each piece of the first data Yi is displayed on the basis of the priority (Hiruta, paras 74 and 75; para 76, lines 1-10; paras 77 and 80).
Regarding claim 12, Hiruta in view of Kawano teaches the visualized data generation device according to Claim 1, wherein the circuitry is configured to: acquire one or more pieces of second data Cj (j = 1, ..., M where M is an integer of 1 or more) regarding a product manufacturing condition with respect to one product (Hiruta, para 25, lines 6-12; para 32, lines 1-8; para 47), and analyze the second data Cj and derives a second index value of the second data Cj (Hiruta, para 26, the last 5 lines; paras 33 and 43), wherein the visualized data includes at least one second analysis result display region for causing the display device to display information about the second index value (Hiruta, figs 5 and 6; para 63), and wherein the circuitry is configured to determine the visualized data in which: at least one of an amount of information and a priority is set for each of the at least one second analysis result display region on the basis of the second index value and a display form of the at least one second analysis result display region or a display form of information included in the at least one second analysis result display region is set on the basis of the at least one of the amount of information and the priority to be displayed on each of the at least one second analysis result display region (Hiruta, figs 5 and 6; paras 43 and 68; para 74, lines 1-7; para 77, lines 1-4; Kawano, col 7, lines 13-16, 31-35, and 40-46).
Regarding claim 13, Hiruta in view of Kawano teaches the visualized data generation device according to claim 12, wherein the second index value is a value representing an abnormality level in a combination of the first data Yi and the second data Cj (Hiruta, paras 47 and 63).
Regarding claim 15, the limitations of this claim substantially correspond to the limitations of claim 1 (except for the display device configured to display an image based on the generated visualized data, which is disclosed by Hiruta, fig 2, display 19; para 63 the last 5 lies and para 70, lines 1-3); thus they are rejected on similar grounds.
Regarding claim 16, the limitations of this claim substantially correspond to the limitations of claim 12; thus they are rejected on similar grounds.
Regarding claims 17 and 18, the limitations of these claims substantially correspond to the limitations of claims 1 and 12, respectively; thus they are rejected on similar grounds as their corresponding claims.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Hiruta, in view of Kawano, and further in view of Nozoe et al. (U.S. Patent No. 6,777,677), referred herein as Nozoe.
Regarding claim 14, Hiruta in view of Kawano teaches the visualized data generation device according to claim 12, wherein the second index value is a value representing a possibility of an abnormality in the product state (Hiruta, paras 55 and 74; para 76, the last 7 lines; para 81).
Hiruta in view of Kawano does not explicitly teach evaluating if the product manufacturing condition will be a cause of the abnormality.  Nozoe teaches a visualized data generation device comprising circuitry to acquire manufacturing data with respect to a product, analyze the acquired data, and generate visualized data based on the analysis and to display information about an abnormality of the product (col 9, lines 1-13), and further comprising evaluating if a product manufacturing condition will be a cause of the abnormality (col 10, lines 19-29).  It would have been obvious to consider the effect of manufacturing conditions in Hiruta in view of Kawano because as known in the art, and taught by Nozoe, this enables quick and accurate detection of the cause and content of defects in the manufactured product, thereby reducing the number of future defects (see, for example, Nozoe, col 19, lines 42-56).

Response to Arguments
Applicant’s arguments with respect to the 112(f) interpretation have been fully considered.  The amended claims no longer invoke interpretation under 35 USC 112(f).

Applicant’s arguments with respect to the 112(b) rejections have been fully considered.  The amendments have clarified the claim language and have overcome these rejections; accordingly, they are withdrawn.

Applicant’s arguments with respect to the prior art rejections have been fully considered, but they are moot in view of the new grounds of rejection presented above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID T WELCH whose telephone number is (571)270-5364. The examiner can normally be reached Monday-Thursday, 8:30-5:30 EST, and alternate Fridays, 9:00-2:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DAVID T. WELCH
Primary Examiner
Art Unit 2613



/DAVID T WELCH/Primary Examiner, Art Unit 2613